Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered September 18, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant made a knowing, intelligent, and voluntary waiver of his right to appeal while being represented by legally competent counsel (cf., People v Love, 57 NY2d 998, *5971000; People v Brown, 45 NY2d 852). Accordingly, the appeal is dismissed (see, People v Seaberg, 74 NY2d 1). Balletta, J. P., Rosenblatt, Ritter and Copertino, JJ., concur.